Appeal by the incompetent and his two brothers from an order *702denying their application to vacate a prior order permitting certain respondents to resign as attorneys and referring to an official referee to hear and determine the matter of allowances to such respondents for services rendered to the committee. Order reversed on the law, with $10 costs and disbursements, payable out of the estate, and motion granted insofar as it seeks to set aside the reference to fix fees, without costs, and without prejudice to renewal of respondents’ application on proper notice. (See Matter of Herman, post, p. 702, decided herewith.) Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., consur.